1    PHILLIP A. TALBERT
     Acting United States Attorney
2    DENISE N. YASINOW
     JILL M. THOMAS
3    Assistant United States Attorney
     501 I Street, Suite 10-100
4    Sacramento, CA 95814
     Telephone: (916) 554-2700
5    Facsimile: (916) 554-2900
6    Attorneys for Plaintiff
     United States of America
7

8

9                                      UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                            )       2:21-po-00071-AC
                                                          )
13                     Plaintiff,                         )       GOVERNMENT’S EXHIBIT LIST
                                                          )
14              v.                                        )
                                                          )       DATE: June 21, 2021
15   ABDULLAH ALNAGOMA,                                   )       TIME: 9:00 a.m.
                                                          )       JUDGE: Hon. Allison Claire
16                     Defendant.                         )
                                                          )
17

18           The United States hereby submits the following as its tentative list of exhibits to be used in its
19   case-in-chief at trial.
20
      EX.             DOCUMENT DESCRIPTION                             BATES           OFFERED      ADMITTED
21    NO.                                                               NO.
22
       1      Map of Pope Beach                            ALNAGOMA_00000
23                                                         072

24     2      Regional Order No. 20-06                     ALNAGOMA_00000
                                                           008 - 9
25
       3      Regional Order No. 20-10                     ALNAGOMA_00000
26                                                         012 - 13
27
       4      Posters set up at Pope Beach                 ALNAGOMA_00000
28                                                         025 - 26


     GOVERNMENT’S EXHIBIT LIST                                1                        U.S. v. ABULLAH ALNAGOMA
1     EX.           DOCUMENT DESCRIPTION                          BATES              OFFERED       ADMITTED
      NO.                                                          NO.
2
      5      Tahoe Daily Tribune front page (Sept         ALNAGOMA_00000
3            11-17, 2020 edition)                         038
4     6      Photos of signs near Pope Beach              ALNAGOMA_00000
5                                                         040-43

6     7      Excerpts from bodycam footage                N/A

7
            The United States reserves the right to decide not to present all of the exhibits listed above
8
     and/or to present additional evidence.
9

10   DATED: June 17, 2021                                 PHILLIP A. TALBERT
                                                          Acting United States Attorney
11

12
                                                          /s/ Denise N. Yasinow
13                                                        DENISE N. YASINOW
                                                          Assistant U.S. Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     GOVERNMENT’S EXHIBIT LIST                             2                         U.S. v. ABULLAH ALNAGOMA
